
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 826
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Pallone (for
			 himself and Mr. McDermott) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a postage stamp should be issued in commemoration of
		  Diwali, a festival celebrated by people of Indian origin.
	
	
		That it is the sense of the House of
			 Representatives that—
			(1)a
			 postage stamp should be issued by the United States Postal Service in
			 commemoration of Diwali, a festival celebrated by people of Indian origin;
			 and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
